Title: To John Adams from Oliver Wolcott, Jr., 9 February 1798
From: Wolcott, Oliver, Jr.
To: Adams, John




Treasury Department February 9h 1798

The Secretary of the Treasy respectfully reports to the President of the U. States.
That the Legislature of North Carolina having in the month of Decer. last, renewed their Cession of the jurisdiction of four Acres of Land on Cape Hatteras for the erection & accomodation of a Light House and little difficulty being apprehended about the purchase of the private right of Soil any where near that place, no opposition on either of these grounds need now be made to the ratification of the Contract provisionally enacted between the late Comr. of the Revenue and Henry Dearborn of the District of Maine on the 30th. of Septr last.
But a prominent objection against a ratification arises from the force of the Contract itself, several material points appearing to be wholly vague & uncertain & expressly refered to future discussion and arbitrament. It appears from a Report made by Mr. Souther in 1793, & by other persons since that time, that the Carriage of materials after landing from Pamlico Sound, cannot be less, than from two & an half to three Miles, upon this article the US would of course under the proposed Contract be liable to pay a considerable additional sum, it being stipulated that the additional expence of transportation above one mile from the place of landing shall be paid by the public.
The inexplicit terms of the article respecting the foundations of the Light Houses & Cellars moreover evince the propriety of obtaining more mature information on those important points.
But there exists an insurmountable objection against the proposed Contract arising from the variance between the Act of Congress passed on the 13th. of May 1794 which requires the Beacon House to be erected on Shell Castle Island, & the Act of the State which  cedes the jurisdiction of Beacon Island, being a different place in the vicinity.
Wherefore the Secy submits it as his opinion, that the proposed Contract be ought not to receive the Presidents sanction but  that proposals to the different persons who have contemplated engaging in the work to recommend to others, be renewed
All which &c

Oliver Wolcott